Title: To James Madison from Isaac Cox Barnet, 29 September 1804 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


29 September 1804, Paris, “Rue de Varenne No. 463.” “I have the honour to acknowledge the receipt, (on the 26th. inst.,) of your favour of the 18th. of July and Send herewith the Duplicates of my letters of the 31st. Ulto. and 1st. instant with the Succeeding numbers of the Moniteur to the end of the Year 12 of the french Calender.
“The Master of the Ship Active having changed his Voyage and Sailed for Bordeaux before Doctr. Dorsey reached Fécamp—he embarked there in the Washington for the same Port—but by a Letter from him to Mr. Maclure dated ‘off the Start Point’ the 12th. inst., he went that day on board the Ship Lion of Portsmouth, Va., from Rotterdm. bound to and under Sail for Norfolk—and informs that he took with him the Case containg. the Collection of the above mentioned Gazette.”
